Case 1:21-cv-06702-LAK Document 16 Filed 09/16/21 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

—m=e eee ee ee eee ee Be ee ee ee ee ee ee ee eB Be BZ Be xX
VIRGINIA GIUFFRE,
Plaintiff,
-against- 21-cv-6702 (LAK)
PRINCE ANDREW, DUKE OF YORK, etc., in his
personal capacity,
Defendant.
Le Cet & Se GE RO Ge: Gt! & Ge BEE: Gre: 2 Sey ee: Se Gee ety ce ee K

MEMORANDUM AND ORDER

LEWIS A. KAPLAN, District Judge.

This is an action for battery and intentional infliction of emotional distress pursuant
to the New York Child Victims’ Act.’ It is based upon allegations that the defendant. who
reportedly is ninth in the line of succession to the British throne, “abused Ms. Giuffre on multiple
occasions when she was under the age of 18, including in” the United States and, in one instance.
in “this District.” While the defendant has not yet answered formally in this action, press reports
indicate that he categorically denies the charge.

The parties hotly dispute whether the defendant already has been duly served with
the summons and complaint. The details are set forth in plaintiff's papers’ and need not be
rehearsed in detail in this memorandum. Suffice it to say for present purposes that the matter now

is before me in connection with (1) plaintiffs motion to approve alternative service on the defendant

 

N.Y. CPLR § 214-g.

ho

E.g., Dkt. 13-15.
Case 1:21-cv-06702-LAK Document 16 Filed 09/16/21 Page 2 of 4

2

pursuant to Rule 4(f\(3) of the Federal Rules of Civil Procedure and, in addition, (2) her request for
execution by the Court of a Request for Service Abroad of Judicial Documents — 1.e., the summons,
complaint and civil cover sheet in this action — pursuant to the Convention of 15 November 1965
on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters (the

“Hague Service Convention”).

Hague Service Convention Request

Following receipt of plaintiffs papers, the Court executed in duplicate the Request
for Service Abroad of Judicial Documents provided by plaintiffs counsel. The Court hereby
authorizes plaintiffs counsel to cause the delivery of the request, in duplicate, together with copies
of the documents referred to therein, on the Court’s behalf, to the Senior Master of the Queen’s
Bench Division of Her Majesty’s High Court of Justice of England and Wales in London, who is
the designated Central Authority for service in the United Kingdom under the Hague Service
Convention. Plaintiff's counsel are to transmit copies of the request to counsel of record.

This Court has acted promptly on this request in view of (1) an indication by the
Senior Master in correspondence with the parties” counsel that such a request by this Court might
obviate the need for any hearing before her on the validity of a previous request by plaintiffs
counsel for service in the United Kingdom on the defendant,’ and (2) the acknowledgment by
defendant’s counsel to this Court that there is no reason why this Court should not make such a

request."

 

td

Dkt. 15-20.

Tr. Sept. 13, 2021 (Dkt. 15-21), at 11:6-13.
Case 1:21-cv-06702-LAK Document 16 Filed 09/16/21 Page 3 of 4

tas

Alternative Service
Rule 4(f)(3) of the Federal Rules of Civil Procedure provides that:
“Unless federal law provides otherwise, an individual—other than a minor,

an incompetent person, or a person whose waiver has been filed—may be served at
a place not within any judicial district of the United States:

ok oF
“(3) by other means not prohibited by international agreement, as the court
orders.”

At the conference in this matter on September 13, 2021, defendant’s counsel stated
that “the only reason why [this Court] should not order alternative service is because there are rules
under the Hague Convention that should be followed here . ..°” The Court, however, rejected that
argument because “[t]he only transmittal to which the Convention applies is a transmittal (of judicial
documents] abroad that is required as a necessary part of service.” Here, the proposed form of
alternative service is “service on [defendant’s] United States counsel.” Mr. Brettler. That will not
require transmittal of any documents abroad and accordingly will not be subject to the Convention.
Moreover, service on the defendant’s United States counsel is reasonably calculated to bring the
papers served to the defendant’s attention, regardless of whether his U.S. counsel 1s “authorized”

to accept service on his behalf.

 

fd. at 10:8-10,

Volkswagenwerk Aktiengesellschafi v. Schlunk, 486 U.S. 694, 707 (1988) (emphasis added).

~4

Dkt. 13.

E.g., NYKCool A.B. v. Pacific Intern. Services, Inc, No. 12-cv-5754 (LARK), 2015 WL
998455, *4-5 (S.D.N.Y. Mar. 5, 2015}; see also Zanghi v. Ritella, No. 19 Civ. 5830 (NRB),
Case 1:21-cv-06702-LAK Document 16 Filed 09/16/21 Page 4 of 4

Conclusion
Plaintiff's request for execution of a request for service abroad already has been
made, The motion to approve alternative service under Fed. R. Civ. P. 4(f)(3) (Dkt 13) is granted.
In the event that the Court has overlooked controlling law or facts with respeci to the form of
alternative service granted, ihe defendant may move for re onsideration.
SO ORDERED.

Dated: September 16, 2021 yo

    

Lewis A.
United States Distrfct Judge

 

2020 WL 589409, at *7 (“[S]ervice on a foreign defendant’s US. counsel ‘is a commen
form of service ordered under Rule 4(f)(3).’”) (S.D.N.Y. Feb. 5, 2020) (quoting Jian Zhang
NYKCool A.B. v. Pacific Intern. Services, Inc, No. 12-cv-5754 (LAK), 2015 WL 998455,
*4-5 (S.D.N.Y. Mar. 5, 2015) v. Biang.com, inc., 293 F.R.D. 508, 515 (S.D.N.Y. 2013)):;
GLG Life Tech, 287 F.R.D. 262, 267 (S.D.N.Y. 2012) (“In many instances. courts have
authorized service under Rule 4(£)(3) on an unserved party’s counsel.”).
